Citation Nr: 1623367	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  10-46 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 percent for the Veteran's right fourth and fifth toe dorsal callosities from December 26, 2008 to October 13, 2009, and since December 1, 2010.

2.  Entitlement to a total disability evaluation based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1993 to July 1996.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In preparing to decide the issues on appeal, the Board has reviewed the contents of the Veteran's electronic Virtual VA and Veterans Benefit Management System (VBMS) claims files.  Some relevant treatment records are in Virtual VA.

In June 2012 and October 2015, the Board remanded the claim for further development.  That development has been completed, and the appeal has now been returned to the Board for further appellate consideration.  It is noted that issue number 1 on the title page is the one certified to the Board, having otherwise undergone appropriate appellate steps.  As noted, at the hearing there was conversation concerning the left foot, which is addressed below.

The Veteran testified at a March 2016 videoconference hearing before the undersigned.  A transcript of those proceedings is associated with the Veteran's VBMS file.  

During the March 2016 videoconference hearing, testimony was taken regarding residuals from an osteotomy on the fourth and fifth toes of the Veteran's left foot.  This left foot disability is currently rated as 30 percent disabling.  As far as this testimony raised the issue of an increased rating for the left foot disorder, the Board advises the appellant that she must file the appropriate claims form with the RO.  A claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).  See also 79 Fed. Reg. 57660 (Sep. 25, 2014) (All claims governed by VA's adjudication regulations must be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.)

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to a rating in excess of 10 percent for her service-connected right fourth and fifth toe dorsal callosities from December 26, 2008 to October 13, 2009, and since December 1, 2010.  She had a temporary total disability evaluation assigned from October 14, 2009, to November 31, 2010, for a period of convalescence following surgery on her right toes related to post-operative residuals.  38 C.F.R. § 4.30.  That period is not at issue herein.

The Veteran's last examination for her right foot disorder was in December 2011.  At that time, the examiner diagnosed the Veteran with symptomatic dorsal callosities on all of the toes of the right foot.  The examiner also noted that the Veteran did not have hammer toes on her right foot.  

The record contains evidence that the Veteran has been diagnosed with hammertoes on her right foot.  See October 2009 VA Treatment Records.  Further, she has been treated for lymphedema in the right dorsal toes.  See May 2012 Private Medical Records.  Finally, in a March 2016 statement, the Veteran indicated that there were additional relevant treatment records from Hampton VA Medical Center since January 2015.  Those records are not currently part of the claims file.

A remand is needed to obtain outstanding, relevant VA treatment records, and to obtain an additional VA examination to provide a current functional assessment of any diagnosed disorders of the Veteran's right toes.  

The Veteran currently has a combined disability rating of 90 percent, including a 70 percent rating for acquired psychiatric disorders.  February 2013 notes from an informal conference at the RO indicate that the Veteran raised the issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disabilities (TDIU).  The RO did not adjudicate the claim because, at the time, the Veteran was "actively employed."  No development was done to determine whether she was able to secure or follow a substantially gainful occupation.  On remand, the RO should adjudicate the claim for TDIU in the first instance.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter advising her of the information and evidence needed to award a TDIU.  This letter should also request that she complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, in order to provide the information needed to substantiate the claim of TDIU.

2.  With the assistance of the Veteran as necessary, obtain any outstanding, relevant treatment records, including treatment records from the Hampton VA Medical Center since January 2015.  All attempts to obtain records should be documented in the claims folder.

3.  Thereafter, schedule the Veteran for a VA examination to determine the nature and severity of any diagnosed disorders of the Veteran's right toes.  The electronic claims folders must be provided to and reviewed by the examiner as part of the examination.  The examiner must specify in the report that the claims files have been reviewed.  

The examiner should clearly identify any disorders of the Veteran's right toes, and provide a functional assessment of any diagnosed disorders.  The examiner should note that treatment records reflect diagnoses of hammertoes and callosities on all five toes of the right foot, as well as treatment for lymphedema.

A complete rationale must be provided for any opinion offered.

4.  Upon completion of any necessary development concerning these claims, the AOJ must readjudicate the claim for entitlement to a rating in excess of 10 percent for right fourth and fifth toe dorsal callosities from December 26, 2008 to October 13, 2009, and since December 1, 2010, and adjudicate the claim for TDIU.  If additional examination is needed to adjudicate the TDIU claim, such examination should be scheduled.  If the benefit is not granted to appellant's satisfaction, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






